Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
The amendment filed 7/29/2022 has been entered. Claims 1-6, 8, 10-14, and 16-17 are pending in the application. Applicant’s amendments to the specification, drawings, and claims overcome each and every objection set forth in the previous action. Applicant’s amendments overcome each and every 35 U.S.C. 112 and 35 U.S.C. 101 rejection provided. 
Regarding the 35 U.S.C. 101 rejection, Examiner agrees that the claims as amended do not recite a judicial exception such as an abstract idea, (see Response filed 7/29/2022, [page 8 paragraph 2 lines 1-7]). The analysis provided by Applicant only considers the “training” step, and does not consider the “inputting” steps or the “determining” step. The inputting steps are not by themselves judicial exceptions. Additional limitations within the steps including the  “dynamic scenarios are simulated” further indicate that these steps are not mental processes. With regards to the determining step, the determining is performed not only based on data from the previous steps but also based on physical temperature sensors and their locations. Therefore, the determining step is NOT directed to an abstract idea. Given the claim, as amended, does not include any active steps directed to an abstract idea, the 35 U.S.C. 101 rejection is overcome.
Regarding the prior art rejections, Examiner disagrees with Applicant’s arguments. Applicant argues:
Pillai is related to a gas turbine through which only one fluid flows. Pillai does not disclose or suggest a plurality of fluids in several fluid steams that exchange heat. Further, Pillai does not disclose or suggest using a number of temperature sensors for the several fluid streams subject to heat exchange. Instead, Pillai creates the DOE using historical sensor data having parameters for output power, ambient air temperature, combustor exit temperature, compressor discharge conditions, mass flow rate of air, and exhaust gas temperature, as described on page 5, column 2, first paragraph. Pillai does not disclose or suggest collecting any data related to a plurality of fluids within the gas turbine. For these reasons, Applicants submit that Pillai does not anticipate claim 1. 
(see Response filed 7/29/2022, [page 10 paragraph 5 lines 1-4]). Then further argues:
With regard to Holzl, Applicants submit that this reference fails to disclose or suggest the limitations of claim 1 missing from Pillai.
(see Response filed 7/29/2022, [page 11 paragraph 2 lines 1-2]).
	Pillai does not specifically teach, “a plurality of fluids in several fluid steams that exchange heat…”. However, the limitation of “a plurality of fluids in several fluid steams that exchange heat” is taught by FIG. 1 of Holzl, (Holzl, [page 2]). The caption even says: “An additional advantage of this exchanger type is that more than 2 streams can exchange heat.” (Holzl, [page 2]). 
	Regarding the second argued limitation “using a number of temperature sensors for the several fluid streams subject to heat exchange”, the argument is not commensurate in scope with the actual claim language. The cited section of Pillai discloses a number of temperature sensors prevailing at different second locations as claimed:
Some key sensor parameters that were analyzed were output power (𝑃), ambient air temperature (𝑇𝑎𝑚𝑏), combustor exit temperature (𝑇𝑐), compressor discharge conditions(𝐶𝐷𝐶), mass flow rate of air (𝑚̇), and exhaust gas temperatures(𝑇𝑒𝑥ℎ).
(Pillai [page 5 col 2 paragraph 1 lines 3-7]). Therefore, Applicant's arguments filed 7/29/2022 with respect to the prior art rejections have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A Hybrid Approach for Fusing Physics and Data for Failure Prediction” (Pillai) in view of “Lifetime Estimation Of Aluminum Plate Fin Heat Exchangers” (Holzl).

With respect to claim 1, Pillai teaches Method for determining a number of mechanical stresses (304) prevailing at different first locations in a material of a process engineering apparatus (1) (determine state of critical components including localized stress, [page 4 col 2 paragraph 1 lines 2-3]), inputting an operating range (201) of the process engineering apparatus to a thermo-hydraulic process simulation model (M1) (ranges of operating parameters determined by DOE, [page 4 col 1 paragraph 4 lines 1-9]; to achieve this, thermodynamics equations are used to calculate bulk gas temperatures and pressures around the critical components to be analyzed, [page 4 col 2 paragraph 1 lines 6-8]), wherein the operating range of the process engineering apparatus is specified by identifying dynamic scenarios representative of what the process engineering apparatus is exposed to during operation (these parameters encompass the operation envelope, where each point corresponds to a different operating state, [page 4 col 2 paragraph 4 lines 5-9]; "dynamic" taught by the sensor data being aggregated from time-series data, [page 4 col 1 paragraph 2 lines 4-5]), and wherein the dynamic scenarios are simulated by using the process simulation model (M1) of the process engineering apparatus (CFD simulations calculating flow variations across critical component, [page 4 col 2 paragraph 1 lines 11-14]), inputting output (203, 204) of the process simulation model to a structural-mechanical model (M2) of the process engineering apparatus (FE simulations to determine thermo-mechanical state of critical component, [page 4 col 2 paragraph 1 lines 14-16]; CFD is used to determine boundary conditions of FE simulations, [page 5 col 2 paragraph 2 lines 4-8]), training an empirical model (M3) using training data (207'), which are derived using the process simulation model (M1) and the structural-mechanical model (M2) of the  process engineering apparatus (results of the DOE from the FE model simulations are used to construct a reduced order model (ROM) or surrogate model, [page 4 col 2 paragraph 2 lines 1-3]; typically achieved by meta-modeling such as regression or ANN, [page 4 col 2 paragraph 2 lines 9-11]), determining the number of mechanical stresses (304) prevailing at the different first locations in the material of the process engineering apparatus (1) using the empirical model (M3) (thereafter, the machine specific sensor data is provided as inputs to these surrogate models to obtain a time-series representation of state at critical locations, [page 4 col 2 paragraph 3 lines 1-3]; the states include temperatures and stresses, [page 4 col 2 paragraph 2 line 12]) using a number of temperatures (301) determined by a number of temperature sensors at the process engineering apparatus, the number of temperature sensors prevailing at different second locations in the material of the process engineering apparatus (temperature sensors and second locations, [page 5 col 2 paragraph 1 lines 3-7]; which is done indirectly in cases where degradation may not be observed directly, [page 3 col 1 paragraph 3 lines 8-10]).
Pillai does not teach which is configured to flow a plurality of fluids therethrough, wherein heat exchange takes place between several fluid streams of the plurality of fluids, the method comprising:.
However, Holzl teaches which is configured to flow a plurality of fluids therethrough, wherein heat exchange takes place between several fluid streams of the plurality of fluids, the method comprising (FIG. 1 shows a heat exchanger with an additional advantage of this exchanger type is that more than 2 streams can exchange heat, [page 2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Pillai with Holzl because this is (B) Simple substitution of one known element for another to obtain predictable results. The primary reference (Pillai) contains a device (method, product, etc.) which differs from the claimed device by the substitution of a gas turbine component (Pillai [page 4 col 1 paragraph 1 line 7]) with a plate fin heat exchanger that includes a plurality of fluid streams (Holzl FIG. 1, [page 2]). Both gas turbine components (Pillai [page 4 col 1 paragraph 1 line 7]) and plate fin heat exchangers (Holzl [Title]) are known in the art, and the functional necessity of predicting the failure of a gas turbine component (Pillai [page 4 col 1 paragraph 1 line 7]) and a plate fin heat exchanger (Holzl [title]) is known in the art. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable because both components are analyzed generically using there thermal-flow dynamics (referred to as CFD simulations in Pillai [page 4 col 2 paragraph 1 lines 11-14]; referred to as scenarios/experimental investigations of temperature and pressure changes, Holzl [page 3 col 2 paragraph 3 lines 1-3]; see also FIG. 5 with “definition of scenarios feeding into “ thermal hydraulic design, [page 4]) and their thermo-structural dynamics (referred to as FE simulations in Pillai [page 4 col 2 paragraph 1 lines 14-16]; and FEM/FEA in Holzl [page 2 col 1 paragraph 3 lines 1-5]; see also FIG. 5 box labeled “Finite Element Analysis”]). One having ordinary skill in the art would have recognized that substituting the two components using a similar process would yield the predictable result of calculating thermal stress tensors (Holzl FIG. 3, [page 3]) which could be used to calculate component failure/lifetime (Pillai [Abstract]). Therefore, it would have been obvious to combine Pillai with Holzl to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 2, Pillai teaches all of the limitations of claim 1, as noted above. Pillai further teaches wherein lifetime consumption is estimated based on the number of mechanical stresses (compute the stress and temperature ranges in each cycle, and this time series then feeds into a damage accumulation rule specific to the failure mode of concern, [page 4 col 2 paragraph 3 line 4]-[page 5 col 1 paragraph 1 line 3]; compared against damage threshold to determine if component would fail, [page 5 col 1 paragraph 3 lines 1-3]).

With respect to claim 3, Pillai teaches all of the limitations of claim 1, as noted above. Pillai further teaches wherein the empirical model (M3) comprises a sub-model for every location of the different first locations (reduced-order models need to be constructed to estimate the temperature and stress at the key locations of the component, meaning different model for each location, [page 4 col 2 paragraph 2 lines 6-8]; surrogate models to obtain a time-series representation of the state at the critical locations in the components of interest, [page 4 col 2 paragraph 3 lines 2-4]; Thus, the sensor data time series is translated into a time series of the evolution of damage at the critical location, [page 5 col 1 paragraph 1 lines 3-5]).

With respect to claim 4, Pillai teaches all of the limitations of claim 1, as noted above. Pillai further teaches wherein the empirical model (M3) is a data-driven model (reduce order model is driven by DOE data, [page 4 col 2 paragraph 2 lines 1-2]).

With respect to claim 5, Pillai teaches all of the limitations of claim 1, as noted above. Pillai further teaches wherein the structural-mechanical model (M2) of the process engineering apparatus (1) is an FEM model (FE simulations to determine thermo-mechanical state of critical component [page 4 col 2 paragraph 1 lines 14-16]).
Pillai does not specifically teach that the FEM model is three-dimensional.
However, Holzl teaches that the FEM model is three-dimensional, (behavior of the 3D model, in the Finite Element Modelling sections, [page 2 col 1 paragraph 4 lines 3-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Pillai with Holzl because this is applying a known technique of 3D FEA (Holzl) to a known method and device (Pillai) ready for improvement to yield predictable results. Pillai is the base reference that teaches all limitations except for that the FEM is three dimensional. Pillai is ready for improvement because it does not detail that FEA can be applied in three dimensions to calculate deformations in three dimensions. Holzl teaches a known technique of making a 3D model of a part, (Holzl [page 2 col 1 paragraph 4 liens 3-4] in order to use FEM to calculate temperature distributions, (Holzl [page 4 col 2 paragraph 2 lines 3-4]), which results in stresses and deformations in all three dimensions (Holzl FIG. 3, [page 3]). One having ordinary skill in the art would have recognized that applying the known technique in Holzl of apply FEM in three dimensions would yield the predictable result of calculating thermal stress tensors in all three dimensions (Holzl FIG. 3, [page 3]). Therefore, it would have been obvious to combine Pillai with Holzl to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 6, Pillai teaches all of the limitations of claim 1, as noted above. Pillai further teaches wherein the output (203, 204) of the process simulation model (M1) comprises a three- or lower-dimensional temperature distribution and/or heat transfer coefficients ([page 4 col 2 paragraph 1 line 13]).

With respect to claim 8, Pillai teaches all of the limitations of claim 6, as noted above. Pillai further teaches wherein the output (204) of the process simulation model (M 1) which is input to the structural-mechanical model (M2) comprises a subset of a three- or lower-dimensional temperature distributions (results are used as boundary conditions for FE simulations, [page 4 col 2 paragraph 1 line 14]; boundary conditions include thermal boundary conditions, [page 5 col 2 paragraph 2 lines 6-8]; ranges of operating parameters determined by DOE, [page 4 col 1 paragraph 4 lines 1-9]).

With respect to claim 10, Pillai teaches all of the limitations of claim 1, as noted above. Pillai further teaches wherein output (206) of the structural-mechanical model (M2) is a three- or lower-dimensional stress distribution (stresses and temperatures determined using the FE simulations, which includes at least lower dimensions of 0 and 1-dimensions, [page 4 col 2 paragraph 3 lines 12-13]).


With respect to claim 11, Pillai teaches all of the limitations of claim 1, as noted above. Pillai further teaches wherein the number of temperatures prevailing at different second locations is calculated using a model-based state estimation technique (302) (machine specific sensor data, at second locations, is provided as input to surrogate models to obtain a time-series representation of the states at critical locations, i.e. first locations, in the components of interest, [page 4 col 2 paragraph 3 lines 1-4]; sensor data includes time series temperature data, [page 4 col 1 paragraph 2 lines 4-5]).

With respect to claim 12, Pillai teaches all of the limitations of claim 1, as noted above. Pillai further teaches wherein the number of mechanical stresses prevailing at the different first locations in the material of the process engineering apparatus (1) is additionally determined based on at least one of  stream flow values, pressure values, stream temperature values (results of CFD used as input for FE simulations, [page 4 col 2 paragraph 1 lines 14-16]; CFD output include spatial variation of flow velocity and pressures, [page 4 col 2 paragraph 1 lines 12-13] and thermal boundary conditions, [page 5 col 2 paragraph 2 line 7]).

With respect to claim 13, Pillai teaches all of the limitations of claim 1, as noted above. Pillai does not teach wherein the process engineering apparatus (1) is flowed through by fluids and/or is a heat exchanger or plate-fin-type heat exchanger or spiral-wound-type heat exchanger or a distillation column or a absorption column or a wash column.
However, Holzl teaches wherein the process engineering apparatus (1) is flowed through by fluids and/or is a heat exchanger or plate-fin-type heat exchanger or spiral-wound-type heat exchanger or a distillation column or a absorption column or a wash column (Lifetime Estimation of Aluminum Plate Fin Heat Exchangers, [Title]).
It would have been obvious to one skilled in the art before the effective filing date to combine Pillai with Holzl because this is (B) Simple substitution of one known element for another to obtain predictable results. The primary reference (Pillai) contains a device (method, product, etc.) which differs from the claimed device by the substitution of a gas turbine component (Pillai [page 4 col 1 paragraph 1 line 7]) with a plate fin heat exchanger (Holzl [Title]). Both gas turbine components (Pillai [page 4 col 1 paragraph 1 line 7]) and plate fin heat exchangers (Holzl [Title]) are known in the art, and the functional necessity of predicting the failure of a gas turbine component (Pillai [page 4 col 1 paragraph 1 line 7]) and a plate fin heat exchanger (Holzl [title]) is known in the art. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable because both components are analyzed generically using there thermal-flow dynamics (referred to as CFD simulations in Pillai [page 4 col 2 paragraph 1 lines 11-14]; referred to as scenarios/experimental investigations of temperature and pressure changes, Holzl [page 3 col 2 paragraph 3 lines 1-3]; see also FIG. 5 with “definition of scenarios feeding into “ thermal hydraulic design, [page 4]) and their thermo-structural dynamics (referred to as FE simulations in Pillai [page 4 col 2 paragraph 1 lines 14-16]; and FEM/FEA in Holzl [page 2 col 1 paragraph 3 lines 1-5]; see also FIG. 5 box labeled “Finite Element Analysis”]). One having ordinary skill in the art would have recognized that substituting the two components using a similar process would yield the predictable result of calculating thermal stress tensors (Holzl FIG. 3, [page 3]) which could be used to calculate component failure/lifetime (Pillai [Abstract]). Therefore, it would have been obvious to combine Pillai with Holzl to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 16, Pillai in view of Holzl teaches all of the limitations of claim 1, as noted above. Pillai further teaches wherein the output (203, 204) of the process simulation model (M1) comprises a one- or two-dimensional temperature distribution and heat transfer coefficients (sensor data used to determine primary independent parameters and their ranges, used to construct the operation-space DOE, [page 5 col 2 paragraph 1 lines 8-9]; which DOE used as input and the outputs of these simulations were used to determine the heat transfer coefficients and thermal boundary conditions, where thermal boundary conditions over a range of DOE points is a two dimensional distribution where independent variables are temperature and pressure, [page 5 col 2 paragraph 2 lines 1-8]).

Regarding claim 17, incorporating the rejections of claim 1, claim 17 is rejected as discussed above for substantially similar rationale.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A Hybrid Approach for Fusing Physics and Data for Failure Prediction” (Pillai) in view of “Lifetime Estimation Of Aluminum Plate Fin Heat Exchangers” (Holzl) in further view of “Thermoelastic steam turbine rotor control based on neural network” (Dominiczak).
With respect to claim 14, Pillai in view of Holzl teaches all of the limitations of claim 1, as noted above. Pillai further teaches determining the number of mechanical stresses (304) prevailing at the different first locations in the material of the process engineering apparatus (1) (determine state of critical components including localized stress, [page 4 col 2 paragraph 1 lines 2-3]).
Neither Pillai nor Holzl teaches is integrated into a linear or non-linear model predictive control.
However, Dominiczak teaches is integrated into a linear or non-linear model predictive control (non-linear Auto-Regressive neural networks are integrated as a mathematical model to control steam turbine stress on-line, [Abstract] lines 1-3; See also FIG. 2 [page 4]).
It would have been obvious to one skilled in the art before the effective filing date to combine Pillai in view of Holzl with Dominiczak because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Pillai in view of Holzl is the base reference that teaches all limitations except integrating the stress calculations (Pillai [Abstract] lines 6-9) into a linear or non-linear predictive control model. Pillai provides a motivation for predicting failure of  turbine components including turbine blades, nozzles, rotor and combustor components, (Pillai [page 1 col 1 paragraph 2 lines 1-3). This is a critical problem to solve owing to the impending turbine down-time and high-downstream damage costs of an un-intended failure, (Pillai [page 1 col 1 paragraph 2 lines 4-5).  Dominiczak teaches that a NARX neural network may be trained to performing thermal stress control (Dominiczak [page 3 paragraph 3 line 1]), and as shown in FIG. 2, the third NARX network assesses the critical point stress of a rotor (Dominiczak [page 4 paragraph 1 lines 1-11], and control the turbine using a PLC controller, (Dominiczak [Abstract] lines 9). A person having skill in the art would have a reasonable expectation of successfully decreasing unintended down-time of the turbine in Pillai by modifying Pillai with the PLC controller of Dominiczak (Dominiczak [Abstract] line 9). Therefore, it would have been obvious to combine Pillai with Dominiczak to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2008034499 A1 (PUNTIGAM) – Teaches analysis of components using CFD and FEA, [page 3 lines 20-30]; discussion of transporting heat with fluidic cycles including water and oil, [page 43 lines 13]; FIG. 3 also has a radiator at 304.
US 20030062149 A1 (Goodson) – teaches a heat exchanger with computing fluid and solid temperature distributions uses empirical convection and fluid drag coefficients, [claim 86].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148